  Case 13-19979         Doc 35     Filed 10/17/18 Entered 10/17/18 14:08:50              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-19979
         Elaine Dawson

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/10/2013.

         2) The plan was confirmed on 08/05/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/26/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,150.85.

         10) Amount of unsecured claims discharged without payment: $38,769.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-19979         Doc 35         Filed 10/17/18 Entered 10/17/18 14:08:50                      Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                 $27,005.65
        Less amount refunded to debtor                              $220.34

NET RECEIPTS:                                                                                       $26,785.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,500.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,170.52
    Other                                                                        $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,675.52

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal       Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE            Secured       15,850.00     17,041.65        16,889.00      16,889.00    1,772.83
CAPITAL ONE AUTO FINANCE            Unsecured      1,039.00            NA            152.65          15.27        0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         300.00         75.00            75.00           7.50        0.00
DEPT STORES NATIONAL BANK/MAC       Unsecured         314.00        314.32           314.32          31.43        0.00
ECMC                                Unsecured           0.00         51.12            51.12           0.00        0.00
ESCALLATE LLC                       Unsecured         459.00           NA               NA            0.00        0.00
GREAT LAKES HIGHER EDUCATION        Unsecured          45.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE                  Priority             NA         878.50           878.50        878.50         0.00
IL DEPT OF REVENUE                  Unsecured            NA         208.68           208.68          20.87        0.00
Integrity Solution Services, Inc.   Unsecured      1,299.00            NA               NA            0.00        0.00
Integrity Solution Services, Inc.   Unsecured         333.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE            Unsecured            NA         263.00           263.00          26.30        0.00
INTERNAL REVENUE SERVICE            Priority       1,200.00       2,382.00         2,382.00      2,382.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         363.00           NA               NA            0.00        0.00
MAROON FINANCIAL CREDIT             Unsecured         278.00           NA               NA            0.00        0.00
PLAZA RECOVERY INC                  Unsecured         314.32           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT                Unsecured          64.00           NA               NA            0.00        0.00
SEVENTH AVENUE                      Unsecured         272.00        272.11           272.11          27.21        0.00
US DEPT OF ED SALLIE MAE            Unsecured      9,543.00     21,996.18        21,996.18            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA      Unsecured      5,061.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA      Unsecured      4,045.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA      Unsecured      2,530.00            NA               NA            0.00        0.00
VERIZON                             Unsecured         329.00        322.85           322.85          32.29        0.00
WEST SIDE COMMUNITY HEALTH SV       Unsecured         244.00           NA               NA            0.00        0.00
XCEL ENERGY SOUTH                   Unsecured            NA         265.90           265.90          26.59        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-19979         Doc 35      Filed 10/17/18 Entered 10/17/18 14:08:50                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,889.00         $16,889.00         $1,772.83
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $16,889.00         $16,889.00         $1,772.83

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,260.50          $3,260.50              $0.00
 TOTAL PRIORITY:                                          $3,260.50          $3,260.50              $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,921.81            $187.46              $0.00


Disbursements:

         Expenses of Administration                             $4,675.52
         Disbursements to Creditors                            $22,109.79

TOTAL DISBURSEMENTS :                                                                      $26,785.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
